Citation Nr: 9906926	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-16 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and son


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran served on active duty with the United States Navy 
from April 1943 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 1990, the RO denied service connection for 
asbestosis.  The RO notified the veteran of that decision by 
letter dated April 11, 1990.  The veteran did not timely 
appeal that decision.  Although the issue on appeal had been 
the subject of a prior final rating decision, the RO 
correctly reopened the claim following receipt of additional 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1998).  This issue will be 
addressed de novo.  

In January 1998, the RO granted service connection for left 
ear hearing loss with tympanic membrane perforation.  This 
claim is no longer at issue on appeal.  


FINDING OF FACT

The claim for service connection for asbestosis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for asbestosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not include a medical 
diagnosis of asbestosis or any pulmonary disease or injury.  
These records show that the veteran served as a specialist 
welder with construction and repair on board ships.  A chest 
x-ray examination performed in August 1945 while assigned to 
the United States Ship Pastores (U.S.S. Pastores) was 
negative.  The October 1945 separation medical examination 
notes a pre-service history of a pneumonia operation in 1924, 
but the examiner did not list any residual disability.  
Examination of the thorax and respiratory system was normal.  
A chest x-ray examination was also negative.  

The veteran's United States Naval Reserve ("SWC and SWSC") 
medical examination records, which are dated from 1957 
through 1968, do not include a medical diagnosis of 
asbestosis or any pulmonary disease or injury.  Physical 
examinations of the lungs and chest were normal.  

The post-service medical evidence includes a January 1989 
chest x-ray examination.  The examiner's impression was 
pulmonary and pleural changes consistent with some degree of 
asbestosis.  That examiner recommended clinical and 
occupational correlation.  

During VA examination in January 1990, the veteran related 
his history of asbestos exposure from 1943 to 1945.  
Pulmonary function testing showed moderate airflow 
obstruction but a chest x-ray examination showed no active 
lung disease.  The diagnoses included history of occupational 
exposure to asbestos with moderate airflow obstruction on 
pulmonary function testing.  

In April 1991, pulmonary function testing revealed moderate 
chest restriction and possible small airways obstructive 
disease.  

The evidence includes a December 1991 report from a private 
physician, who evaluated the veteran in November 1990.  This 
physician is a specialist in environmental and occupational 
medicine.  The report includes a review of the veteran's 
medical history.  The report also includes the veteran's 
occupational history.  The veteran worked all of his life as 
a welder or steamfitter out of Local #602.  The veteran also 
worked as a welder during active service.  "In all of his 
work he was exposed to the activities of insulators who were 
removing or applying asbestos containing insulations."  

The veteran also handled small amounts of asbestos himself 
and he was also exposed to fibrous glass and rock wool 
insulation.  The physician performed a physical examination 
and obtained diagnostic studies including a chest x-ray 
examination and the April 1991 pulmonary function testing.  
Based on the evidence, the physician concluded that the 
veteran had pulmonary and pleural asbestosis.  The physician 
commented that occupational exposure to asbestos is due to 
breathing air contaminated with asbestos fibers.  The 
physician also commented that there are repeated scientific 
observations of the frequent occurrence of pulmonary and 
pleural asbestosis in occupational groups with bystander 
exposures to asbestos such as steamfitters, pipefitters and 
welders.  

The veteran underwent a VA examination in January 1994.  The 
VA physician noted review of the April 1991 pulmonary 
function testing and the December 1991 environmental and 
occupational medicine report.  The veteran related a history 
of having worked during service remodeling tunnels in 
insulation that were loaded with asbestos.  He reported that 
"[a]fter service, he worked as a welder, with no exposure to 
asbestos," but stated he had received some compensation from 
asbestos companies.  The physician stated that the x-ray 
examination definitely showed an asbestosis.  The final 
diagnosis was asbestosis with reference to the prior report.  

In a February 1994 VA Social and Industrial History, the 
veteran related that in the Navy for 27 months aboard ship he 
worked replacing wooden bulkheads with steel and covering 
steam lines with asbestosis.  

After service, the veteran stated that he was exposed to 
asbestos on numerous jobs, beginning in 1951 and up to 1976.  
The nature of the exposure was the welding of steam lines 
that were being covered with asbestos at the same time.  

The veteran testified at a personal hearing regarding the 
nature of his asbestos exposure during service and after 
separation.  Transcript, pp. 2-4, 6-8 (Oct. 1995).  The 
veteran's son submitted a statement in June 1996, in which he 
argues that the veteran incurred asbestosis as a direct 
result of exposure to asbestos while working aboard ships 
during active service.  

In March 1997, the Board remanded the case to the RO for 
further development.  The Board requested a comprehensive 
medical examination to determine whether the veteran 
currently suffers from asbestosis and the relationship 
between the veteran's inservice and post-service asbestos 
exposure.  The Board also requested the RO to obtain a copy 
of any settlement agreement, specifically the stipulations 
and terms of the agreement, for compensation for post-service 
occupational exposure to asbestos.  The RO requested the 
agreement in a March 1997 letter to the veteran.  The veteran 
did not respond.  

The veteran underwent a VA pulmonary examination in April 
1997.  The physician recorded the veteran's medical and 
occupational histories.  The physician recorded the veteran's 
subjective complaints and conducted physical and diagnostic 
testing.  Based on the review of the evidence and the 
examination findings, the physician concluded that a 
computerized tomogram (CT) showed the lungs were normal and 
there was no pleural effusion and no abnormalities in the 
pleura.  Pulmonary function studies showed a mild restrictive 
defect with moderate airflow obstruction and normal arterial 
blood gases.  

A CT of the chest with contrast did not show any evidence of 
pulmonary asbestosis.  The lungs were well aerated and 
appeared normal, there was no abnormality of the pleural 
lining and no pleural calcification or effusion seen.  To 
ensure these findings were accurate, the veteran also 
underwent a high resolution CT of the chest.  



The physician stated that these findings confirmed the prior 
chest CT scan findings, in that, "[t]here is no evidence of 
pleural or parenchymal pathology to indicate presence of 
pulmonary asbestosis."  The physician noted the prior 
diagnosis of pulmonary asbestosis based on the exposure 
history.  The physician reviewed the entire prior medical 
records and diagnostic reports.  The physician opined that 
the prior pulmonary function tests showing a restrictive 
defect and the abnormal findings on chest x-ray examination, 
were "not diagnostic of pulmonary disease."  

The physician noted that these findings were felt only to be 
consistent with or compatible with pulmonary asbestosis.  The 
physician noted that the veteran had a significant history of 
asbestos exposure, but the chest x-ray examination was non 
diagnostic and the CTs of the chest did not show any evidence 
of asbestosis.  The physician also added that CTs of the 
chest are the most accurate means of evaluating the pulmonary 
parenchyma and pleural cavity short of an open lung biopsy.  
The physician also reiterated that the current CTs 
demonstrate that "the [veteran] does not have pulmonary 
asbestosis because his lungs and pleural cavity appear normal 
on computerized tomograms of his chest."  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d).  

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the appellant in the development of his/her claim.  
38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Court of Appeals for the Federal Circuit (Court of 
Appeals) held that, "For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); 
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

The issue of whether the veteran currently has asbestosis and 
whether this is related to his inservice asbestos exposure 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. at 93.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The record does not reflect that the veteran or the witnesses 
have a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although they are competent to testify as to observable 
symptoms, they are not competent to provide evidence or 
opinion that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.   See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

The veteran contends that he has asbestosis, which is due to 
asbestos exposure during active service.  The veteran and the 
remaining witnesses are not qualified to render a current 
medical diagnosis of asbestosis or a medical opinion that any 
current pulmonary disease or symptoms are due to inservice 
asbestos exposure.  Grottveit, 5 Vet.App. at 93 (Court held 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  
The veteran and his witnesses are clearly asserting a fact 
beyond their competence to do so.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the competent evidence shows that the veteran 
does not currently have a qualified medical diagnosis of 
asbestosis.  The VA pulmonary specialist reviewed all the 
evidence of record and conducted his own examination and 
diagnostic tests.  Despite the prior medical diagnoses of 
pulmonary and pleural asbestosis,  this physician concluded 
that the current diagnostic testing consisting of repeat CTs 
of the chest do not show any evidence of pulmonary 
asbestosis.  

It is important to note that in reaching this conclusion, the 
physician also reviewed the bases for the prior diagnoses of 
asbestosis.  The physician opined that the prior pulmonary 
function tests showing a restrictive defect and the abnormal 
findings on chest x-ray examination, were "not diagnostic of 
pulmonary disease."  The physician noted that these findings 
were felt only to be consistent with or compatible with 
pulmonary asbestosis.  Moreover, to ensure that the current 
negative findings were accurate, the veteran also underwent a 
high resolution CT of the chest.  





The physician stated that these findings confirmed the prior 
chest CT scan findings, in that, "[t]here is no evidence of 
pleural or parenchymal pathology to indicate presence of 
pulmonary asbestosis."  

Consequently, the veteran does not have the current 
disability for which he seeks service connection.  The Court 
has held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This physician also 
did not relate any of the current pulmonary impairment, i.e., 
moderate restrictive defect and moderate airflow obstruction, 
to inservice asbestos exposure or any other incident or event 
of active service.  

The service medical records do not include a medical 
diagnosis of asbestosis or any pulmonary disease or injury.  
The veteran's United States Naval Reserve ("SWC and SWSC") 
medical examination records, which are dated from 1957 
through 1968, also do not include a medical diagnosis of 
asbestosis or any pulmonary disease or injury.  

The Board must also consider whether the claim is well 
grounded based on the post-service medical diagnoses of 
asbestosis regardless of their accuracy.  The first medical 
evidence of pulmonary pathology is dated many years after the 
veteran's separation from active service.  This is initially 
shown in the January 1989 chest x-ray examination report.  
The examiner's impression was pulmonary and pleural changes 
consistent with some degree of asbestosis.  

The January 1990 VA examination pulmonary function testing 
showed moderate airflow obstruction, but a chest x-ray 
examination showed no active lung disease.  The April 1991 
pulmonary function testing also revealed moderate chest 
restriction and possible small airways obstructive disease.  



While the private physician in December 1991 and the VA 
physician January 1994 concluded that the veteran had 
pulmonary and pleural asbestosis, neither physician relates 
the diagnosis to asbestos exposure during active service.  

This is required in this case because the evidence shows the 
veteran had long-term post-service employment-related 
asbestos exposure.  In fact, the only opinion expressed by 
the private physician is that there are repeated scientific 
observations of the frequent occurrence of pulmonary and 
pleural asbestosis in occupational groups with bystander 
exposures to asbestos such as steamfitters, pipefitters and 
welders.  Finally, these physicians do not relate any other 
current pulmonary pathology to inservice asbestos exposure or 
any other incident or event of active service.  

For these reasons, the Board finds that the veteran does not 
have a current medical diagnosis of asbestosis and that he 
has not presented competent evidence linking any current 
post-service pulmonary pathology to active service.  
Consequently, the Board concludes that the claim for service 
connection is not well grounded.  38 U.S.C.A. § 5107(a).  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

As the claim for service connection for asbestosis is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to the veteran's case.  



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection asbestosis, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 6 -





